Citation Nr: 0925201	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  99-11 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for residuals of 
uterine fibroids.

2.  Entitlement to service connection for a right eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1980 to April 1984 and from July 1985 to September 1985.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the Board remanded the 
claims for further development.  In January 2004, the Veteran 
testified at a Central Office hearing before the undersigned; 
a transcript of that hearing is of record.  In May 2006, the 
claims were adjudicated on the merits.  In November 2006, the 
Board continued to deny the claims seeking service connection 
for bilateral toenail disorder and corns and a dental 
condition for compensation purposes.  At the same time, the 
Board remanded the issues seeking service connection for 
uterine fibroids and a right eye disorder for further 
development and those are the only issues remaining before 
the Board.  


FINDINGS OF FACT

1.  Residuals of uterine fibroids are not shown to have been 
manifested in or aggravated by service, or otherwise shown to 
have been related to service.

2.  A right eye disorder was not shown to have been 
manifested in or aggravated by service, or otherwise shown to 
have been related to service.






CONCLUSIONS OF LAW

1.  A fibroid disorder was neither incurred in nor aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  A right eye disorder was neither incurred in nor 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court has held that adequate notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  However, the VCAA was enacted in 
November 2000, after the initial adjudication of the 
Veteran's claim by the RO in October 1997.  Consequently, it 
was impossible to provide notice of the VCAA before the 
initial adjudication in that claim.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error. See VAOGCPREC 7-
2004.  Under such circumstances, the United States Court of 
Appeals for the Federal Circuit has indicated that this 
defect can be remedied by a fully compliant VCAA notice 
issued prior to a readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Here, the 
Veteran was sent VCAA-compliant notification by letters dated 
in March 2005 (pursuant to the July 2004 Board remand), and 
November 2006, followed by readjudication of the appeal by a 
supplemental statement of the case dated in April 2009.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of the evidence necessary to substantiate her current 
appellate claims, what information and evidence she must 
submit, and what information and evidence will be obtained by 
VA.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), as well as the holding in Quartuccio, supra.  
November 2006 correspondence provided the Veteran with notice 
of the type of evidence necessary to establish a disability 
rating as well as the type of evidence necessary to establish 
an effective date for the disability on appeal.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Regardless, the 
question of the proper disability rating or effective date is 
rendered moot as service connection is not warranted. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate her claims and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran is represented and had 
been provided with every opportunity to submit evidence and 
argument in support of her claim, including providing 
testimony at a Central Office hearing.  Neither the Veteran 
nor her representative alleges that notice has been less than 
adequate.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  In a June 2007 statement, the 
Veteran stated that she was homeless, thus VA has a 
heightened duty to assist.  The Board also concludes VA's 
heightened duty to assist has been satisfied.  The Veteran's 
service treatment records and VA medical records are in the 
file.  Private medical records identified by the Veteran have 
been obtained, to the extent possible. VA has obtained the 
Veteran's service records and private and VA treatment 
records.  Nothing indicates that the Veteran has suggested 
the existence of any relevant evidence that has not been 
obtained or requested.  Moreover, the Veteran was accorded 
multiple medical examinations regarding this case.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Factual Background, Criteria, & Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2008).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

A.  Uterine Fibroids

Service treatment records (STR's), including an October 1979 
entrance examination and report of medical history, was 
negative for any complaints, treatment, or diagnosis of 
uterine fibroids.  A July 1981 record noted that the Veteran 
had complaints of stomach cramps, heavy menstrual cycle, and 
rectal bleeding.  It was noted that she worked with lifting 
supply parts all morning.  A September 1980 record reported 
that she was on birth control pills.  The Veteran was seen 
multiple times in service for diarrhea, upset stomach, 
vomiting, and severe cramping.  The assessments at the time 
included viral syndrome, viral gastroenteritis, flu, and 
psychogenic symptoms.  During these times, she was also 
diagnosed with anemia and viral syndrome with anemia.  
February 1984 separation examination and report of medical 
history, and July 1985 annual examination and report of 
medical history entrance examination were negative for any 
complaints, treatment, or diagnosis of uterine fibroids.  On 
February 1984 and July 1985 report of medical history the 
Veteran indicated that she had changes in her menstrual 
pattern.  

Post service medical records included records from the 
Columbia Hospital for Women dated from October 1987 to 
February 1992 that showed that the Veteran was treated for 
Chlamydia trachomatis.  A May 1991 pelvic sonogram revealed 
the presence of multiple fibroid tumors.  The radiologist's 
report showed that there were benign reactive epithelial 
cells present.  
George Washington University Medical Center treatment records 
included an April 1994 record in which the Veteran reported 
that she had regular menses with occasional heavy bleeding.  
After lab work was completed, the impression was iron 
deficiency anemia.  A November 1994 follow-up record noted 
that she was responding well to iron therapy; however she 
continued to have heavy menstrual blood loss and remained 
anemic.  

VA outpatient treatment records dated from February 1995 to 
March 1997 included a normal gynecological examination in 
March 1996 and 1997.  

Treatment records from Washington DC VA Medical Center (VAMC) 
dated from 1997 to 2006, showed normal pap smears and 
treatment for anemia.  A September 2005 record found that the 
Veteran's menorrhagia and anemia was secondary to large 
fibroid uterus.  A June 2006 pelvic sonogram revealed a large 
uterine fibroid.  An October 2006 record noted that she was 
scheduled for a hysterectomy in November 2006.  

On July 1997 VA examination, a history was reported that the 
Veteran was diagnosed with uterine fibroids in 1981, at which 
time she had a heavy menses with severe dysmenorrheal.  She 
stated that she did not have any current problems.  She was 
on birth control to regulate her periods and to decrease 
dysmenorrheal.  Her last pap smear was in March 1997 and was 
normal.  On examination, her cervix was pink and smooth and 
her uterus was in the upper limits of normal size, but 
smooth.  The assessment included a history of uterine 
fibroids, currently asymptomatic.  It was noted that the 
examiner did order a pelvic ultrasound.  

A February 2001 treatment record from the Washington Hospital 
Center reported that the Veteran had known fibroids.  An 
ultrasound taken at the time showed dystrophic uterine 
fibroids.  

During her January 2004 Central Office hearing, the Veteran 
testified that her fibroid disorder began in 1980 when she 
was assigned to the Naval Air Station Base in Massachusetts.  
She had to lift a lot of heavy equipment and constantly went 
to sickbay complaining that the heavy lifting caused her to 
have heavy periods.  She indicated that a physician told her 
at the time that she had fibroids in her cervix.  She 
believed that if she complained enough that she would get 
assigned to another duty area, which did not happen until 
later.  Post service, she went to VA several times for 
treatment.  She indicated that as a result of the fibroids, 
she had a lot of heavy pelvic pain and heavy bleeding every 
month.   

In November 2006, the Veteran underwent a total abdominal 
hysterectomy at the Washington Hospital Center.  

On July 2008 VA examination, the Veteran reported that her 
menstrual cycle was regular prior to entering active duty.  
Her cycle was three to four days.  She indicated that her 
period had become heavier.  She reported that she was 
evaluated at sick bay on several occasions for abdominal 
cramping during her menstrual cycle.  She needed a couple of 
days off work due to the condition.  After reviewing the 
record and examination, the examiner found that the Veteran's 
history of uterine fibroids was managed ineffectively with 
oral contraceptive, monthly Lupon injection, and oral 
steroids.  The records did not reveal a long use of oral 
contraceptives, nor was there any information regarding the 
use of Lupon or steroids.  The examiner commented that 
although a prior pelvic ultrasound revealed multiple 
fibroids, the examiner could not definitely say the time 
frame of when the fibroids actually started based on the 
measurement of the fibroids.  The examiner stated that it was 
most likely that the total hysterectomy was due to the 
uncontrolled vaginal bleeding secondary to the anemia.  

In March 2009, the same VA examiner noted that the claims 
file and medical records were reviewed and opined that it was 
less likely as not that the Veteran's uterine fibroid 
condition was incurred in service.  The examiner added that 
it was less likely as not that the Veteran's uterine fibroid 
condition was permanently aggravated by said service beyond 
the normal progression.  The examiner commented that symptoms 
sometimes arise when an anterior fibroid presses directly on 
the bladder or posterior fibroid pushes the entire uterus 
forward.   Dysmenorrhea could also be caused by fibroids.  
The pain is, at least in some cases, related to heavy 
menstrual flow.  In support of her decision, the examiner 
provided an extensive literature review in regards to the 
relative risk and incidence of fibroids.  The literature 
review indicated that African American women had higher 
occurrences of fibroids, as well as fibroids that occurred at 
a younger age.  

In this case, the entrance and discharge examinations both 
documented a normal genitourinary system.  However, on 
February 1984 and July 1985 reports of medical history, the 
Veteran indicated that she had changes in her menstrual 
pattern; a July 1981 service record noted that she had 
complaints of stomach cramps and heavy menstrual cycle; and 
several other service records noted complaints of diarrhea, 
severe cramping, and a diagnosis of anemia found at the time 
to be related to viral syndrome or viral gastroenteritis.  
Yet, despite these in-service symptoms and diagnosis of 
anemia, and the documented uterine fibroids in1991 
(approximately 6 years after service), there is no evidence 
of a nexus between the Veteran's in-service symptoms and her 
diagnosis of uterine fibroids in 1991.  In fact, in July 
2008, the VA examiner indicated that she could not say 
definitely the time frame of when the Veteran's fibroids 
started.  In March 2009, after conducting a review of the 
medical evidence in the record, and previously examining and 
interviewing the Veteran, the examiner concluded that the 
Veteran's uterine fibroid condition was not incurred in or 
aggravated beyond the normal progression during service.  The 
examiner included substantial literature reviews to support 
her opinion that showed that the relative risk and incidence 
of fibroids was higher overall for African American woman and 
occurred at a younger age.  The Board notes that there is no 
evidence of record that calls into question or contradicts 
the conclusion of this VA examiner.  As such, because there 
is no documented nexus between the Veteran's service and her 
uterine fibroids, service connection must be denied.

The Board acknowledges the Veteran's contention that her 
uterine fibroids were related to her in-service complaints.  
Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  See Layno v. Brown, 6 
Vet. App. 465 (1995); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  
However, the record fails to provide any competent medical 
evidence in support of her claim.  As the appellant is not a 
physician she is not qualified to express a medical opinion 
as to such a relationship.  Lay persons are not competent to 
opine as to medical etiology or render medical opinions.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu, supra.  Consequently, 
the Veteran's own assertions as to the etiology of her post-
service problems have no probative value in this case.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that there is a preponderance of 
the evidence against this service connection claim.

B.  Right Eye Disorder

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2008).

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(a) (2008).

The Board notes that congenital or developmental defects and 
refractive error of the eye are not diseases or injuries 
within the meaning of applicable legislation and hence do not 
constitute disability for VA compensation purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9 (2008).  VA General Counsel has 
held that service connection may be granted for disease, but 
not defects, which are congenital, developmental, or familial 
in origin when the evidence establishes the disorder was 
incurred in or aggravated by active service.  See VAOPGCPREC 
82-90.

STR's, included an October 1979 entrance examination and 
report of medical history that noted that the Veteran did not 
wear glasses or contact lenses and had vision in both eyes.  
Uncorrected distant vision was 20/50 in the right eye and 
20/20 in the left eye.  Defective vision was noted.  On May 
1980 ophthalmology examination, uncorrected visual acuity was 
20/50 in the right eye and 20/20 in the left eye.  A 
diagnosis of amblyopia was shown and it was noted that the 
disability existed prior to entry to service.  In September 
1981, the Veteran was seen for complaints of trauma to her 
right eye.  A box fell off of a shelf at work and hit her on 
the right side of her face around her eye.  After a full eye 
examination, in which it was noted that there were no changes 
from previous examinations, she was diagnosed with contusion 
on the right side of the face.  On February 1984 separation 
examination and report of medical history, the Veteran 
indicated that she did not wear glasses or contact lenses and 
had vision in both eyes.  On examination, uncorrected distant 
vision in the right eye was 20/200 and in the left eye was 
20/40.  Defective distant visual acuity was noted in both 
eyes without correction, not considered disabling.   On July 
1985 annual examination and report of medical history, the 
Veteran indicated that she wore glasses and had vision in 
both eyes.   Uncorrected distant vision in the right eye was 
20/10 corrected to 20/100.  Uncorrected distant vision in the 
left eye was 20/20.  Uncorrected near vision in the right eye 
was reported as 20/70 corrected to 20/70.  Uncorrected near 
vision in the left eye was 20/20.  

On June 1997 VA examination the Veteran presented with no 
ocular complaints.  There was no evidence of diplopia.  The 
external examination was unremarkable.  The anterior 
examination was normal.  Color vision was normal.  Corrected 
distance visual acuity was 20/80 for the right eye and 20/25 
for the left eye.  Corrected near visual acuity on the right 
side was 20/100 and on the left was 20/25.  Visual field 
testing with the Goldmann perimeter and the 3/4E isopter 
demonstrated full visual fields bilaterally with no evidence 
of localizing visual field cuts.  Intraocular pressure was 16 
bilaterally.  Color vision was normal bilaterally.  The 
diagnosis was refractive error; decrease in the right eye 
best corrected visual acuity, etiology unknown; mild cup 
asymmetry, and mild disc pallor, right eye.

On August 1998 VA examination, the Veteran gave a history of 
headaches that sometimes lasted for hours.  She did have some 
visual phenomena prior to the headaches.  On examination, 
corrected distance vision was 20/70 on the right side at 
distance and 20/20 on the left.  With corrected near vision 
she read 20/60 on the right side and 20/20 on the left side.  
The Amsler grid demonstrated no abnormalities.  After further 
examination, the impression was decreased vision in the right 
eye for which there was no explanation which could be 
confirmed at the time of examination.  It was noted that the 
Veteran did have mild temporal pallor in the right side, 
although the absence of color vision abnormality or apparent 
papillary defect was somewhat unusual in the face of 
unilateral optic disc disease.  In addition, the visual 
fields were unremarkable on both sides.  The examiner noted 
that the Veteran did have a history of headaches which were 
highly suggestive of migraine headaches.  She also apparently 
had some nonspecific visual phenomena prior to the headaches.  
It was possible that permanent visual defects could occur 
associated with the migraines.  This was very unusual, but 
had been described by the Veteran.  The examiner opined that 
it would be difficult, if not possible, to relate visual loss 
related to the migraines to military service, other than the 
service being associated with an increased frequency or 
severity of the migraine attacks.  There was no evidence of a 
previous injury or inflammation involving the optic nerve to 
suggest any etiology for the Veteran's clinical findings, and 
therefore, it would be difficult to indicate that there had 
been some insult related to her service, either inflammation 
of the nerve or injury, to which the optic disc pallor and 
decreased vision could be attributed.  

June 2000 correspondence from Dr. M. P. K. noted that the 
Veteran's best correctable vision in the right eye was 20/60 
and 20/20 in the left eye.  There was no evidence of ocular 
inflammation and the exam was probably normal although there 
might be a suggestion of some disc pallor in the right side.  
The impression was reduced vision in the right eye, most 
likely a result of amblyopia.  In follow-up correspondence 
dated in September 2001, Dr. M. P. K. found that vision in 
the right eye was 20/60 and 20/20 in the left eye as a result 
of the combined effects of a mild amblyopia and disc pallor 
of the right side.  

During her January 2004 Central Office hearing, the Veteran 
indicated that she was treated in service for trauma to her 
right eye in September 1981.  She stated that her vision was 
20/20 prior to her going into service.  She believed that her 
vision began to deteriorate as a result of spending long 
hours reviewing microfiche that caused her to strain her eye.  
She stated that she did not get glasses while she was in 
service.  She used to wear over-the-counter glasses that she 
bought from a pharmacy, until about 2000 or 2001 when she 
received prescription glasses.  

On April 2007 VA examination, the examiner summarized the 
Veteran's past medical history including her STR's.  On 
examination, the Veteran's best corrected right eye vision 
was 20/50-2 and 20/20 in the left eye.  After examination, 
the impression was amblyopia of the right eye by history; 
refractive error; and decreased vision on the right side that 
was apparent at the time of the presumed entrance examination 
dated in October 1979.  Since that time, there were multiple 
exams that have confirmed the presence of reduced vision on 
the right side, but there was no evidence of a progressive 
disorder.  A visual field and MRI performed in 2000, because 
of disc pallor were unremarkable.  The Veteran continued to 
have some suggestion of optic disc abnormality on examination 
although the vision remained stable.  The examiner opined 
that after review of the Veteran's record and assessment of 
her findings, it was felt that her current diagnosis was 
amblyopia, right eye.  She also had rim thinning and pallor 
on the right side for which a diagnosis had not been 
established, but there was no evidence to suggest that this 
was related to any event occurring during her time of 
service.  There had been no demonstrable deterioration in the 
Veteran's visual acuity since enlistment.  

As discussed above, although the Veteran indicated that 
vision in her right eye was 20/20 prior to active duty, 20/50 
uncorrected distant vision and defective vision were clearly 
noted on the Veteran's entrance examination and therefore, 
pre-existed service.  Likewise, on an ophthalmology 
examination within 5 days of starting active duty, it was 
noted that the Veteran had right eye amblyopia that existed 
prior to entry to service.  In any event, there was no 
medical evidence that suggested that any superimposed injury 
to the right eye occurred and permanently aggravated the 
Veteran's right eye disorder during active military service.  
Although a box fell from a shelf and hit the Veteran in the 
right eye area in September 1981, a full eye examination 
found that there were no changes in her vision from previous 
examinations.  She was diagnosed with contusion on the right 
side of the face.  On February 1984 separation examination 
defective distant visual acuity in both eyes was not 
considered disabling.  Also, during her January 2004 Central 
Office hearing, when asked whether she believed that the 
vision in the right eye began to deteriorate after a box fell 
and hit her right eye area, she indicated that she believed 
that her vision began to deteriorate as a result of spending 
long hours reading microfiche.  Lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection." Layno, supra; Falzone, supra; Espiritu, supra.  
However, as a lay person, however, she is not qualified to 
render an opinion on a matter requiring medical expertise.  
See Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993).

As noted, when the Veteran indicated that she had a 
nonspecific visual phenomena associated with headaches, a VA 
examiner opined in August 1998 that it would be difficult, if 
not impossible, to relate visual loss related to the 
migraines to military service.  The examiner added that there 
was no evidence of a previous injury or inflammation 
involving the optic nerve to which the optic disc pallor and 
decreased vision could be attributed.  Furthermore, on April 
2007 VA examination, the examiner found that the current 
diagnosis for the Veteran's right eye was amblyopia.  She 
also had rim thinning and pallor on the right side, but a 
diagnosis had not been established and there was no evidence 
to suggest that this was related to any event occurring 
during her service.  Regardless, the examiner added that 
there had been no demonstrable deterioration in the Veteran's 
visual acuity since enlistment and there was no evidence of a 
progressive disorder.  Therefore, on review, the greater 
weight of the competent evidence is against finding that the 
Veteran's pre-existing right eye disorder underwent any 
increase in severity in service.  Absent a showing of any 
increase in disability during service, the presumption of 
aggravation does not apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

As there is a preponderance of the evidence against the claim 
for service connection for a right eye disorder, the doctrine 
of reasonable doubt is not for application.  See 38 C.F.R. §  
3.102 (2008).

ORDER

Service connection for residuals of uterine fibroids is 
denied.

Service connection for a right eye disorder is denied.  




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


